
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 603
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To require the conveyance of certain public
		  land within the boundaries of Camp Williams, Utah, to support the training and
		  readiness of the Utah National Guard.
	
	
		1.Short titleThis Act may be cited as the
			 Utah National Guard Readiness
			 Act.
		2.Land conveyance,
			 Camp Williams, Utah
			(a)Conveyance
			 requiredNot later than 120
			 days after the date of the enactment of this Act, the Secretary of the
			 Interior, acting through the Bureau of Land Management, shall convey, without
			 consideration, to the State of Utah all right, title, and interest of the
			 United States in and to certain lands comprising approximately 431 acres, as
			 generally depicted on a map entitled Proposed Camp Williams Land
			 Transfer and dated March 7, 2008, which are located within the
			 boundaries of the public lands currently withdrawn for military use by the Utah
			 National Guard and known as Camp Williams, Utah, for the purpose of permitting
			 the Utah National Guard to use the conveyed land as provided in subsection
			 (c).
			(b)Revocation of
			 executive orderExecutive
			 Order No. 1922 of April 24, 1914, as amended by section 907 of the Camp W.G.
			 Williams Land Exchange Act of 1989 (title IX of
			 Public Law
			 101–628; 104 Stat. 4501), shall be revoked, only insofar as it
			 affects the lands identified for conveyance to the State of Utah under
			 subsection (a).
			(c)Reversionary
			 interestThe lands conveyed
			 to the State of Utah under subsection (a) shall revert to the United States if
			 the Secretary of the Interior determines that the land, or any portion thereof,
			 is sold or attempted to be sold, or that the land, or any portion thereof, is
			 used for non-National Guard or non-national defense purposes. Any determination
			 by the Secretary of the Interior under this subsection shall be made in
			 consultation with the Secretary of Defense and the Governor of Utah and on the
			 record after an opportunity for comment.
			(d)Hazardous
			 materialsWith respect to any
			 portion of the land conveyed under subsection (a) that the Secretary of the
			 Interior determines is subject to reversion under subsection (c), if the
			 Secretary of the Interior also determines that the portion of the conveyed land
			 contains hazardous materials, the State of Utah shall pay the United States an
			 amount equal to the fair market value of that portion of the land, and the
			 reversionary interest shall not apply to that portion of the land.
			
	
		
			Passed the House of
			 Representatives February 23, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
